          Case 1:18-cv-11299-IT Document 55 Filed 11/16/18 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


MARCIA FREDERICK, individually, and )
on behalf of all others similarly situated, )
                                            )
       Plaintiffs,                          )
                                            )
v.                                          )      C.A. No. 1:18-cv-11299-IT
                                            )
UNITED STATES OLYMPIC                       )
COMMITTEE, USA GYMNASTICS                   )
(formerly known as the United States        )
Gymnastics Federation), RICHARD             )
CARLSON, MURIEL GROSSFELD,                  )
GEORGE WARD,                                )
                                            )
       Defendants.                          )
                                            )

              NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
                      PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

       COMES NOW Plaintiff, and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

hereby voluntarily dismisses all claims in this action against Defendants Muriel Grossfeld and

George Ward with prejudice, each party to bear its own costs.

Dated: November 16, 2018                           Respectfully submitted,

                                                   Plaintiff,

                                                   /s/ Kimberly A. Dougherty______________
                                                   Kimberly A. Dougherty (BBO. No. 658014)
                                                   Vance Andrus (to be admitted pro hac vice)
                                                   Aimee Wagstaff (to be admitted pro hac
                                                   vice)
                                                   Lisa Lee (BBO. No. 684631)
                                                   ANDRUS WAGSTAFF, PC
                                                   19 Belmont Street
                                                   South Easton, MA 02375
                                                   (t) 508-230-2700
                                                   (f) 888-875-2889
                                                   kim.dougherty@andruswagstaff.com
Case 1:18-cv-11299-IT Document 55 Filed 11/16/18 Page 2 of 3




                                 AND

                                 Lori E. Andrus (admitted pro hac vice)
                                 Jennie Lee Anderson (admitted pro hac
                                 vice)
                                 ANDRUS ANDERSON LLP
                                 155 Montgomery Street, Suite 900
                                 San Francisco, California 94104
                                 (t) 415-986-1400
                                 (f) 415-986-1474
                                 lori@andrusanderson.com
                                 jennie@andrusanderson.com




                             2
          Case 1:18-cv-11299-IT Document 55 Filed 11/16/18 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I, Kimberly A. Dougherty, hereby certify that a true and correct copy of the above and

foregoing has been served on all known counsel of record via ECF, for those counsel registered

to receive filings via ECF, on November 16, 2018.

                                                         /s/ Kimberly A. Dougherty_______
                                                         Kimberly A. Dougherty




                                              3
